DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under over Brinati et al (US 20410082271) in view of Marchionni el al (US 204170160415} maintained and therefore it is proper to make this rejection FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 16-17 and 21 are rejected under 35 U5.C. 103 as being unpatentable over Brinati et al (US 20410082271) in view of Marchionni el al (US 204170160415}, cited in IDS, all cited in previous Office Action. 

Amendments to claim 1 is noted. 
Marchionni teaches a method for making a fluoropolymer comprising an aqueous emulsion polymerization of one or more fluorinated monomers where the polymerization is carried out in the presence of at least one cyclic fluoro compound of formula (I).
Such surfactant is identical to the one used in the instant Application (see claim 6).

The rejection can be found in the NON-FINAL office action mailed 10/27/2020 and is herein incorporated by reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, necessitated by Amendment.

Due amendment, claim 1 presently covers the  subject matter of dependent claim  21. In particular, both claims recite the same surfactant used in the process of making the aqueous latex.
A cancellation of claim 21 is suggested. 


Response to Arguments

4.	Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. 

Applicant submits that using the surfactant claimed significantly improves the thermal properties of the obtained polymers. In particular, data of Table 5  demonstrates the advantage of the claimed polymer over Brinati’s one.  The polymer prepared in Ex. 1 exhibits an Xc = 46.10, as compared to the polymer of Brinati with a significantly lower Xc = 40.01.

However, as disclosed in the previous Office Action, the data presented does not commensurate with the scope of the claim. In other words, just one data point is not sufficient to state that Applicant’s polymer is superior over Brinati’s one in terms of  the thermal properties.

Examiner suggests more representative data set to prove the statement above. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765